DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said reel supports are equipped with respective reel brakes” in claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 25, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nishri (US 20050150370)(hereinafter Nishri) in view of Uchida (JPH07238447)(hereinafter Uchida).
 Regarding claim 17, Nishri teaches a braiding machine (fig 3, a braiding machine 5) for producing a braid, the braiding machine comprising:
at least two reel supports each supporting at least two reel supports (10a1, 10b1) each supporting at least one respective reel (fig 3, each carrier units carrying one reel for braid members 14a1, 14b1), said reel supports each being movable along a respective one of at least two predetermined paths ( tracks 20a, 20b);
each filament carrier unit 10a, 10b is operatively connected to a gear or rotor type of driving mechanism, which in turn is operatively connected to a driving mechanism train or assembly supported by a platform 17 according to a pre-determined configuration or design (para [0008]).
Nishri does not explicitly teach an electromagnetic drive for individually driving each of the reel supports and a control device for controlling electromagnets. However, in the same field of endeavor, Uchida teaches an electromagnetic drive for individually driving each of the reel supports, said electromagnetic drive including first magnets distributed along the predetermined paths and at least one second magnet disposed in a respective one of the reel supports (fig 2, numeral M denotes a permanent magnet disk attached to the lower surface of the lower flange c2 on which the spindle c1 of the bobbin carrier C is standing, and reference 1-6 are coils arranged below the substrate F creating a predetermined path); said first magnets or said second magnets being electromagnets configured to be controlled for generating a propulsion along a respective one of the predetermined paths for each of the reel supports by continuous magnetic fields (page 3 of the translation, lines 85-89, by sequentially passing a current in the same direction to each of the coils 1 to 6 arranged adjacent to each other with an appropriate time difference, the permanent magnet disk M has a thrust in the left – right direction, and the bobbin carrier C having a lower flange c2 attached to the upper part of the permanent magnet disk M can be run); and a control device (a linear motor system) for controlling a braiding process, said control device controlling said electromagnets for causing the electromagnetic drive to move said reel supports along the predetermined paths during operation (page 2, para [0007] of the translation). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the braiding machine of Nishiri with the teaching of Uchida of a linear motor system using an electromagnetic drive for driving the reel supports for the benefit of the bobbin carrier’s run path being easily designed and changed and the noise problem of the braider can be solved in comparison with rotating by meshing of the gears (Uchida, para [0026], page 8).
Regarding claim 18, Nishri teaches the predetermined paths are closed, intersect each other multiple times and have a plurality of convexly-curved sections and a plurality of concavely-curved sections, and said reel supports travel in opposite directions on the at least two paths during operation (fig 3, para [0009], tracks 20a, 20b are closed, intersect each other multiple times and have a plurality of convexly-curved sections and a plurality of concavely curved sections, and carrier units 10a (shown in black) rotating in one direction and carrier units 10b (shown in white) rotating in the opposite direction ).
Regarding claim 19, Uchida teaches the control device for controlling the electromagnets is configured to guide the reel supports along the predetermined paths while suspended during operation (para [0015], the passage of the bobbin carrier C is detected, and after the actual passage of the bobbin carrier C is detected, the power switch of the coil through which the bobbin carrier C has passed is turned off).
Regarding claim 20, Uchida teaches the reel supports are driven electromagnetic drive and the path of the substrate is provided with compressed air blowout holes for levitating the bobbin carrier, then the reel supports are driven and guided without using a lubricant.
Regarding claim 25, Nishri teaches the reel supports travel along circular tracks. Uchida teaches a linear motor system including a bobbin carrier to which a permanent magnet is attached and a traveling path in which coils are arranged. Then the modified Nishri in view of Uchida teaches at least some of the magnets are disposed and controlled during operation to at least partially magnetically compensate for centrifugal forces acting on the reel support during operation.
Regarding claim 30, Nishri teaches the reel supports include two or four or more reel supports being guided along each respective predetermined path (fig 3).
Regarding claim 32, Nishri teaches a method for producing a braid by using a braiding machine, the method comprising the following steps: moving at least two reel supports on at least two predetermined paths (fig 3, para [0009]). Nishri does not teach individually driving each reel support by using an electromagnetic drive. However, Uchida teaches individually driving each reel support by using an electromagnetic drive; distributing first magnets of the electromagnetic drive along the predetermined paths and placing at least one second magnet of the electromagnetic drive in each respective reel support (fig 2, numeral M denotes a permanent magnet disk attached to the lower surface of the lower flange c2 on which the spindle c1 of the bobbin carrier C is standing, and reference 1-6 are coils arranged below the substrate F creating a predetermined path ); providing the first magnets or second magnets as electromagnets; and controlling the electromagnets to generate continuous magnetic fields causing a respective reel support to travel along a predetermined path (page 3 of the translation, lines 85-89, by sequentially passing a current in the same direction to each of the coils 1 to 6 arranged adjacent to each other with an appropriate time difference, the permanent magnet disk M has a thrust in the left – right direction, and the bobbin carrier C having a lower flange c2 attached to the upper part of the permanent magnet disk M can be run). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the braiding machine of Nishiri with the teaching of Uchida of a linear motor system using an electromagnetic drive for driving the reel supports for the benefit of the bobbin carrier’s run path being easily designed and changed and the noise problem of the braider can be solved in comparison with rotating by meshing of the gears (Uchida, para [0026], page 8).
Claims 21-23, 26-28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nishri (US 20050150370) in view of Uchida (JPH07238447), further in view of Farley (US 5392683)(hereinafter Farley).
Regarding claim 21, Nishri does not teach the predetermined paths are formed by rails along which said reel supports are guided. However, Nishri teaches three dimensional braiding methods, devices, and systems are taught by Farley (para [0010]), and Farley teaches the predetermined paths are formed by rails (90) along which the reel support (150) are guided. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the braiding method of Nishri with the teachings of Farley that the predetermined paths are formed by rails along which said reel supports are guided for the benefit of the bobbin carrier’s run path being easily designed and changed in making a three dimensional braid.
Regarding claim 22, the modified Nishri in view of Farley teaches the predetermined paths formed by rails intersect at a plurality of intersections (Nishri, fig 3, there are intersections between tracks 20a and 20b), and said rails run straight and have interruptions at the intersection (Farley, there are interruptions between two adjacent shafts 90).
Regarding claim 23, Nishri teaches the predetermined paths have a plurality of convexly curved sections and a plurality of concavely curved sections. Nishri does not teach the paths comprising a banking. Farley teaches three dimensional braiding methods and the pivot discs 50 on the concave surface of the braiding segments 20, creating paths with a banking. (fig 1). Nishri teaches the predetermined paths have a plurality of convexly curved sections and a plurality of concavely curved sections. Then in combination, the modified Nishri in view of Farley teaches the paths have a curved banking on at least part of said curved sections. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the braiding system of Nishri with the teaching of Farley that the paths have a banking as the paths are arranged in three dimensional concave surface for the benefit of making a three dimensional braid.
Regarding claim 26, Farley teaches the rails have a rail head (a head of the linear shaft 90), the reel supports (150) have a reel foot (190), and the rail head and the reel foot engage each other in a rear grip area (the bearing 190 guides the carrier member 150 on linear shafts 90). 
Regarding claim 27, Uchida teaches the reel support has an inner second magnet (the inner magnet of the outer ring m3) positioned opposite to an inside of a predetermined path and an outer second magnet (the outer magnet of the outer ring m3) positioned opposite to an outside of said predetermined path in the rear grip area (fig 2, the permanent magnet disk M attached to the lower surface of the lower flange c2, engaging with coils 1 to 6 of the path F).
Regarding claim 28, Uchida teaches the control device (a linear motor) for controlling said electromagnets is configured for generating alternating magnetic force in a region of the inner and outer second magnets as a function of a current position of the reel supports, to compensate for alternating forces acting on the reel supports (para [0015], para [0016]).
Regarding claim 31, Nishri does not teach the reel supports are equipped with respective reel brakes. However, Farley teaches the reel supports 150 are equipped with a friction coupling 230 and a rewind mechanism 240 to control the tension in the yarn, the coiled spring 240 rewinds the yarn when the tension in the yarn diminishes. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the reel supports of Nishri with respective reel brakes as taught by Farley for the benefit of controlling the tension in the yarn to eliminate the beat up process.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nishri (US 20050150370) in view of Uchida (JPH07238447), further in view of Jarrell (US 20190085490)(hereinafter Jarrell).
Regarding claim 24, Nishri does not teach the paths run along an inner surface of a cone or a cylinder. However, in the same field of endeavor, Jarrell teaches the paths run along an inner surface of different shapes, for example curved, spherical, hemispherical, cylindrical, cuboid, trapezoidal… and the surface may be located on an inside of the apparatus and may be concave (fig 6A, para [0096]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the braiding system of Nishri comprising paths running along an inner surface of a cone or a cylinder as taught by Jarrell for the benefit of making a three dimensional braid.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nishri (US 20050150370) in view of Uchida (JPH07238447), further in view of American Wiremold Company (FR605081)(hereinafter AWC).
Regarding claim 29, Nishri does not teach each respective reel support has a plurality of foot elements being interconnected in an articulated manner. However, in the same field of endeavor, AWC teaches a reel holder 30 is provided with two heels 33, the heels mounted on ears 35, the ears penetrate inside cavities made in the heels and are connected to these heels by means of pivot pins 35a which constitute a flexible joint (fig 1). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the reel support of Nishri with a plurality of foot elements being interconnected in an articulated manner as taught by AWC for the benefit of supporting a large reel sliding smoothly in the circular grooves. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732